BATTAGLIA, J.,
dissenting, in which HARRELL, J. and ELDRIDGE, J., join.
I respectfully dissent. The majority holds that a bequest of a residuary estate to a former wife, by name but not by status, in the former husband’s will, is revoked by operation of law by *342Section 4-105 of the Estates and Trusts Article of the Maryland Code, which states in relevant part:
A will, or any part of it, may not be revoked in a manner other than as provided in this section ...
(4) Divorce or Annulment. By an absolute divorce of a testator and his spouse or the annulment of the marriage, either of which occurs subsequent to the execution of the testator’s will; and all provisions in the will relating to the spouse, and only those provisions, shall be revoked unless otherwise provided in the will or decree.
Maryland Code (1974, 2001 Repl.Vol.), Section 4-105(4) of the Estates and Trusts Article.1 Section 4-105(4), however, does not operate to revoke the bequest because the husband bequeathed property to his former wife as an individual, after he and his wife had agreed in their separation agreement that they could bequeath property to one another.
Jesse and Virginia Suiters were married in 1965 and lived together until 1996, when they agreed to voluntarily separate; their separation agreement provided that either party could bequeath his or her property to the other notwithstanding their mutual releases: “either party to this Agreement may, by his or her Last Will and Testament, give, devise or bequeath any part or all of his or her estate to the other.” In 2003, Jesse Suiters, while he and Virginia remained married, albeit living separately, executed his Last Will and Testament, bequeathing his residuary estate to Virginia under the ensuing terms: *343Approximately three years later, the Suiters were granted an absolute divorce and within months, Jesse died. The will was admitted for probate in the Orphans’ Court for Wicomico County, and Jesse Suiters’s nephew, Samuel Nichols, petitioned to be the Personal Representative of the estate, with Nichols and his two siblings identified as the residuary beneficiaries. The Orphans’ Court appointed Nichols as Personal Representative; Virginia challenged the appointment, asserting that she was the residuary beneficiary and that Nichols and his siblings were contingent beneficiaries. The Orphans’ Court agreed with Virginia, and held that the bequest was not revoked under Section 4-105(4) because, “[t]he Separation Agreement specifically preserved the right to ‘give, devise or bequeath any part or all of his or her estate to the other,’ despite specifically waiving the right to administer” and Jesse exercised that right in his will.
*342All the rest, residue and remainder of my estate and property whether real, personal or mixed, howsoever acquired and wheresoever situate, including any and all property with respect to which I may have a power of appointment or power of disposition, I give, devise and bequeath unto Virginia Lee Suiters, if she survives me .... (emphasis in original).
*343In a de novo appeal, the Circuit Court for Wicomico County concluded that, because the Suiters had divorced, Virginia’s bequest was revoked by operation of law under Section 4-105(4), and Nichols and his siblings were the appropriate beneficiaries. The Circuit Court stated that, “what seems to be a forward looking provision in a Separation Agreement whether or not it’s incorporated or merged in a Decree” might not satisfy the exception language of Section 4-105(4). Virginia appealed, and the Court of Special Appeals reversed the Circuit Court, determining that Virginia was the appropriate residuary beneficiary, because, “[according to [Section] 8-105 [of the Family Law Article of the Maryland Code], a separation agreement that is incorporated, but not merged ... becom[es] part of the divorce decree ... and thus the language of such separation agreement can be considered in determining the applicability of the exception clause, ‘unless otherwise provided in the ... decree,’ of E & T [Section] 4-105(4).” (citation omitted).
The majority determines that, although there is language in Jesse’s will supporting the distribution of the residuary estate to Virginia without a designation of her as his wife, the bequest was revoked when Jesse and Virginia divorced, be*344cause Jesse’s will did not contain specific reference to the divorce in his bequest. I disagree, essentially because the Suiters’s separation agreement provided that Jesse or Virginia could bequeath property to one another, even were they to divorce, and thereafter Jesse executed his will containing the bequest to Virginia, without identifying her as his wife.
My disagreement is premised upon the words of Section 4-105(4) that sets forth that provisions in a will relating to a spouse are revoked by an absolute divorce “unless otherwise provided in the will or decree.” In reaching my conclusion I rely on what the Legislature did not adopt in formulating and revising Section 4-105(4), in 1964 and 1969: the more restrictive language of the Uniform Probate Code that limited the ability of a testator to bequeath property to his former wife only in express language.
In this regard, the legislative history of the present verbiage of Section 4-105(4) is instructive. The precursor to Section 4-105(4) was adopted in 1884, and provided for revocation “by some other will or codicil in writing, or other writing declaring the same, or by burning, canceling, tearing or obliterating the same____” 1884 Maryland Laws, Chapter 293. In 1937, Article 93, Section 338, was added to provide for revocation “by the subsequent marriage of the testator coupled with birth, adoption or legitimation of a child by him.” 1937 Maryland Laws, Chapter 303. In 1964, the operative provision of current Section 4-105(4) was added to the Estates and Trusts Article:
By a final decree of absolute divorce of a testator and his spouse, granted subsequent to the execution of the testator’s will or codicil and after June 1,1964; and all provisions in said will or codicil relating to the divorced spouse, and only as to such provisions, shall be revoked unless otherwise provided in the will or codicil or the decree.
1964 Maryland Laws, Chapter 106. In 1969, current Section 4-105(4) was amended to recognize annulment as an impetus for revocation and remains largely unchanged. 1969 Maryland Laws, Chapter 3.
*345On a parallel track between 1964 and 1969 was the development of the Model Probate Code, which in 1964 was the same as that which was enacted in 1946:
Change in circumstances; divorce. If after making a will the testator is divorced, all provisions in the will in favor of the testator’s spouse so divorced are thereby revoked. With this exception, no written will, nor any part thereof, can be revoked by any change in the circumstances or condition of the testator.
Model Probate Code Section 53 (1946). By its terms, a divorce automatically revoked all bequests to a former spouse.
During the period from 1962 to 1969 the National Conference of Commissioners on Uniform State Laws began studying and revising the provisions of the Uniform Probate Code, which culminated in circulating in 1967 what was termed the Boulder Draft of the Uniform Probate Code, which contained the following language regarding revocation of any disposition of property in a will:
Revocation by Divorce; No Revocation by Other Changes of Circumstances. If after executing a will the testator is divorced or his marriage annulled, the divorce or annulment revokes any disposition or appointment of property made by the will to the former spouse, [any provision conferring a general or special power of appointment on the former spouse,] and any nomination of the former spouse as executor, trustee, [conservator,] or guardian, unless the will expressly provides otherwise.
Special Comm, on Uniform Probate Code, National Conference of Comm’rs on Uniform State Laws, Third Working Draft Uniform Probate Code With Comments 1, 96 (Nov. 1967) (including additions as finalized in Uniform Probate Code Section 2-508 (1969)2); Lawrence H. Averill, Jr., An Eclectic History and Analysis of the 1990 Uniform Probate Code, 55 Alb. L.Rev. 891, 895-96 (1992).
*346In Maryland, a Governor’s Commission to Review and Revise the Testamentary Law of Maryland (the “Henderson Commission”) was appointed in 1965 to advise the General Assembly on revisions to Maryland testamentary laws; in 1968 the Henderson Commission recommended against adoption of the Uniform Probate Code in its totality and rejected the revocation upon divorce provision of the Boulder Draft in favor of the Maryland provision regarding revocation, which was more expansive. Second Report of Governor’s Commission to Review and Revise the Testamentary Law of Maryland, Article 93 Decedents’ Estates, i, v, 48-49 (1968).3
The convergences of the revisions of the Uniform Probate Code and that of the Maryland revocation revision differentiate my analysis from the majority, because the majority relies mainly upon cases that interpret state statutes that either adopt in totality the Uniform Probate Code or in the specific case of provisions relating to revocation in the will or decree have adopted the Uniform Probate Code’s more restrictive language. See In re Rayman, 495 N.W.2d 241, 248 (Minn.Ct.App.1993) (noting that Minnesota Statute Section 524.2-508 (1990) adopted UPC Section 2-508); 1974 Minnesota Laws, Chapter 442 (adopting the Uniform Probate Code in its entirety); see Buchholz v. Storsve, 740 N.W.2d 107, 111 (S.D.2007) (determining that South Dakota Codified Laws Section 29A-2-804 (1995) adopted UPC Section 2-508); 1995 South Dakota Laws, Chapter 167 (adopting the Uniform Probate Code in its entirety).
In the other cases upon which the majority also relies, the respective state legislatures adopted the language of UPC Section 2-508 in provisions mandating revocation upon divorce. In re Reilly, 201 N.J.Super. 306, 493 A.2d 32, 33 (1985), citing In re Bloomer, 620 S.W.2d 365 (Mo.Sup.Ct.1981) (noting that New Jersey Statutes Section 3B:3-14 (1977) and *347Missouri Revised Statutes Section 474.420 (1978) replicated UPC Section 2-508, which requires an express statement); In re Reeves, 233 Cal.App.3d 651, 284 Cal.Rptr. 650, 653 (1991) (noting that California Probate Code Section 6122 (1991) is the same in substance as UPC Section 2-508, which requires intent contrary to revocation must be expressly provided); In re Knospe, 165 Misc.2d 45, 626 N.Y.S.2d 701, 704 (N.Y.Surr.Ct.1995) (emphasizing that New York Estates, Powers and Trusts Section 5-1.4 (1979) was patterned on UPC Section 2-508 and determining, therefore, that express terms were required); Papen v. Papen, 216 Va. 879, 224 S.E.2d 153 (1976) (interpreting Virginia Code Section 64.1-59 (1968, 1973 RepLVol.), which mirrors the language of UPC Section 2-508 with only slight variations in word placement).4
Rather, Section 4-105(4) only requires “unless otherwise provided.” In cases in which we have interpreted similar language in other circumstances, we have interpreted “unless otherwise provided,” as requiring only a manifestation of intent. Clearly, a testator’s intent is a fact-based inquiry especially when the phrase “otherwise provided” is the applicable language. See, e.g., Friedman, 412 Md. at 339, 987 A.2d at 67 (providing that a determination of the decedent’s intent is a “fact-based inquiry,” when interpreting whether a particular bequest was “related to” a former spouse under the broad language of Section 4-105(4)). In our inquiry, we consider the language of the bequest and may also consider “the situation of the testator” as well as “the relationships between the testator and his beneficiaries” to devise intent. Id. at 340, 344, 987 A.2d at 67, 70, citing Robinson v. Mercantile Trust Co. of Balt., 180 Md. 336, 339, 24 A.2d 299, 300 (1942).
In Pfeufer v. Cyphers, we considered “otherwise provided” in a bequest as it applied to Section 11-109 of the Estates and *348Trusts Article, Maryland Code (1974)5 providing that, “[the federal and state] tax shall be apportioned among all persons interested in the estate ... [e]xcept as otherwise provided in the will, or other controlling instrument----” 397 Md. 643, 650 n. 6, 651, 919 A.2d 641, 645 n. 6, 646 (2007). We discerned that despite the fact that Section 7-203(b)(2) of the Tax-General Article, Maryland Code (1988, 2004 Repl.Vol.) exempted three of the four residuary beneficiaries from paying inheritance tax, the testator had designated that inheritance tax should be paid prior to apportionment, therefore being sufficiently “otherwise provided,” because of “the supremacy of the intention of the testator or testatrix, as reflected in the language of the will....” Id. at 650-51, 919 A.2d at 646, citing Johnson v. Hall, 283 Md. 644, 648, 392 A.2d 1103, 1106 (1978).
In the present case, Jesse and Virginia Suiters agreed to separate under express terms that permitted either to bequeath property to the other, which Jesse, upon death, exercised in his will to Virginia, without attributing his bequest to “wife.” As a result, I would hold that his bequest was not revoked by operation of law under Section 4-105(4) because he otherwise had provided for Virginia as an individual, rather than as his wife. I would, therefore, have affirmed the Court of Special Appeals.
Judges HARRELL and ELDRIDGE authorize me to state that they join in this dissenting opinion.

. All references to Section 4-105(4) are to Section 4-105(4) of the Estates and Trusts Article, Maryland Code (1974, 2001 Repl.Vol.) in effect at the time of Jesse’s death in 2006, unless otherwise noted.


. All references to UPC Section 2-508 are to Section 2-508 of the Uniform Probate Code (1969).


. In our recent opinion of Friedman v. Hannan, we recognized "that the Henderson Commission was aware of the UPC, or that it considered itself free of any duty to recommend the UPC provisions to the General Assembly.” 412 Md. 328, 348, 987 A.2d 60, 72 (2010).


. The only case that the majority cites in which the Uniform Probate Code may not be implicated is Gibboney v. Wachovia Bank, N.A., in which the testator bequeathed property to his wife without any delineation of her name. This case is clearly inapposite, where Virginia was identified by her name, only, without appellation as wife. 174 N.C.App. 834, 622 S.E.2d 162, 164 (2005).


. The current version of Section 11-109 of the Estates and Trusts Article, Maryland Code (1974) is found in Section 7-308 of the Tax-General Article, Maryland Code (1988, 2010 Repl.Vol.).